
	
		I
		111th CONGRESS
		1st Session
		H. R. 2117
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2009
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend title II of the Workforce Investment Act of 1998
		  to establish financial literacy education programs for newly naturalized
		  citizens of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Naturalized Citizens Assistance
			 Act.
		2.Amendments to the
			 workforce investment act of 1998
			(a)Financial
			 Literacy EducationSection 203 of the Workforce Investment Act of
			 1998 (20 U.S.C. 9202) is amended—
				(1)by redesignating
			 paragraphs (8) through (18) as paragraphs (9) through (19), respectively;
			 and
				(2)by inserting after
			 paragraph (7) the following:
					
						(8)Financial
				literacy education program for newly naturalized citizensThe
				term financial literacy education program for newly naturalized
				citizens means a program of instruction designed to help individuals,
				who have been naturalized citizens of the United States for 12 months or less,
				achieve financial literacy through basic instruction on banking, retirement
				savings, acquiring and managing credit (including credit cards), insurance,
				income taxes, long-term financial planning, predatory lending, identity theft,
				and other financial abuse
				schemes
						.
				(b)Financial
			 Literacy Education ProgramsSection 231(b) of such Act (20 U.S.C.
			 9241) is amended by adding at the end the following:
				
					(4)Financial literacy
				education programs for newly naturalized
				citizens.
					.
			
